Citation Nr: 0633726	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  03-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating disability rating in excess 
of 30 percent for service-connected mood disorder with 
depression.


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to March 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In the August 2003 rating decision, the RO granted 
service connection for a mood disorder with depression, 
associated with the service-connected back disorder, and 
assigned a 30 percent disability rating effective July 8, 
2003.  In a June 2006 rating decision, the 30 percent 
disability evaluation was increased to 50 percent, effective 
January 23, 2006. 

As a result of a change in domicile of the veteran, the 
adjudication of this claim was transferred to the RO in 
Denver, Colorado.

In January 2006, the veteran had a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is associated with the claims file. 

This case was previously remanded for further development by 
the Board in March 2006.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the period prior to January 23, 2006, the veteran's 
mood disorder with depression was manifested by sleep 
disturbance, depression, poor concentration, diminished 
interest in activities, and GAF scores ranging from 57 to 70; 
there was no evidence of flattened effect, panic attacks, 
difficulty in understanding complex commands, impairment of 
memory, impaired judgment, or difficulty in establishing and 
maintaining effective work and social relationships.  

2. For the period from January 23, 2006, forward, the 
symptoms of the veteran's mood disorder nearly approximate 
total social and industrial impairment.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for mood disorder with depression have not been met 
for the period prior to January 23, 2006.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130; Diagnostic Code (DC) 9435 (2006).  

2.  The criteria for a 100 percent evaluation for mood 
disorder with depression have been met for the period since 
January 23, 2006. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 
(DC) 9435 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial agency decision in August 2003.  The RO 
provided the veteran letter notice to his claim for service 
connection in a letter dated July 2003, which informed him 
that he could provide evidence or location of such and 
requested that he provide any evidence in his possession.  
The notice letter specifically notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency. The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, the Court found that notice for an 
increased rating claim needs to include a discussion of the 
effective date element.  Id.  

In the present appeal, the RO notified the veteran of the 
information and evidence necessary to substantiate the 
original service connection.  The RO subsequently granted 
service connection for a mood disorder with depression, in an 
August 2003 rating decision, assigning a 30 percent 
evaluation.  The veteran filed a notice of disagreement, 
asserting that he is entitled to an increased rating.  A VCAA 
letter outlining the criteria for substantiating an increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, was mailed to the veteran in April 2006.  The 
Board therefore finds that no additional notice is required.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO.

Associated with the claims file are VA treatment records, 
examinations, and letters from the veteran's physician and 
his supervisor.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal. The veteran was afforded 
VA examinations to determine the nature and severity of his 
mood disorder with depression.  The Board therefore finds 
that VA has satisfied its duty to notify (each of the four 
content requirements) and the duty to assist pursuant to the 
VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA. 

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity. 
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. 
§ 4.2, which require that medical reports be interpreted in 
light of the whole recorded history, and that each disability 
must be considered from the perspective of the veteran 
working or seeking work. These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the disability level and any changes in the condition. 

Because the veteran has perfected an appeal as the assignment 
of the initial rating following the initial award of service 
connection, the Board is required to evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present.  This could result in 'staged ratings' 
based upon the facts found during the period in question.  
See Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's service-connected mood disorder is evaluated 
under 38 C.F.R.  
§ 4.130, Diagnostic Code (DC) 9435.  Ratings are assigned 
according to the manifestation of particular symptoms.

Under DC 9435, the general rating formula provides as 
follows: a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactory, with routine behavior, self care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; or mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, DC 9435 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  "DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2006).  GAF scores ranging from 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  GAF 
scores between 51 and 60 are reflective of moderate symptoms 
(e.g., flat effect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupation, 
or school functioning, e.g., few friends, conflicts with 
peers or co-workers). GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Id.  A GAF score 
in the 31 to 40 range indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  Id.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that 'a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail.'  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Entitlement to an initial rating in excess of 30 percent for 
the period prior to January 23, 2006

March 2002 VA treatment records show sleep disturbance, easy 
fatigue, intact memory and cognitive function, and no 
suicidal or homicidal ideation.  The veteran's GAF score was 
60.  

VA records show hospitalization from August 28, 2003 to 
September 2, 2003 for adjustment disorder with mixed anxiety 
and depression.  Upon admission, his GAF score was 60; upon 
discharge his GAF score was 65.  Upon examination, the 
veteran was calm and cooperative and his mood was dysphoric.  
His affect was mood congruent.  His speech was spontaneous 
and normal in rate and volume.  His thought content and 
process were normal.  Memory was within normal limits. The 
veteran had good insight but displayed poor judgment.      

VA records show hospitalization for adjustment disorder with 
depressed mood, chronic, cocaine abuse, cocaine induced mood 
disorder from October 25, 2003 to October 30, 2003. At this 
time, the veteran described anhedonia, insomnia, emotional 
lability, and increased smoking and alcohol use.  He stated 
that he did not feel like living or taking care of himself, 
but had no definite plans for suicide.  His GAF score ranged 
from 57 to 63.  Examination showed that the veteran had a 
dysphoric mood with congruent affect.  There were no thought 
content or process problems.  His cognitive functioning was 
within normal limits. 

In an August 2003 VA examination, the veteran reported that 
the chronic low back pain made him depressed as he thinks he 
will not be able to do what he used to do and will not be 
able to support his kids if his back problems do not get 
better.  Associated with this are feelings of depression, 
diminished interest in activities, low energy, fatigability, 
trouble sleeping, poor concentration, and restlessness.  Upon 
examination, the veteran was alert and cooperative. His 
speech was coherent and relevant, but his mood was depressed 
and nervous.  His affect was appropriate.  He denied having 
hallucinations, suicidal, or homicidal thoughts.  His 
orientation and memory were preserved and his insight and 
judgment were intact.  The examiner opined that the mood 
disorder with depression was due to the chronic low back 
pain.  His GAF score was 60 to 70.    

In a March 2005 treatment record, the veteran reported 
depressed mood, low energy, helplessness and suicidal 
ideation without plan or intent.  

A review of the medical evidence shows that an initial rating 
higher than 30 percent prior to January 23, 2006 is not 
warranted.  There is evidence of sleep disturbance, 
depression, low energy, diminished interest in activities, 
poor concentration, and GAF scores ranging from 57 to 70.  
However, there is no evidence of flattened effect, panic 
attacks, difficulty in understanding complex commands, 
impairment of memory, impaired judgment or difficulty in 
establishing and maintaining effective work and social 
relationships.  Rather, all treatment records and the 
examination from this period show that his thought content, 
cognitive functioning, and thought processes were normal.  
The August 2003 VA examiner specifically stated that the 
veteran's orientation and memory were preserved and insight 
and judgment were intact.  Additionally, the veteran's GAF 
scores in this period are reflective of mild to moderate 
symptoms.  Therefore, for the period January 23, 2006, the 
veteran had symptoms of sleep disturbance, depression, poor 
concentration, and diminished interest in activities; these 
symptoms are most accurately characterized by a 30 percent 
disability rating.    

The Board notes that the veteran was hospitalized from August 
28, 2003 to September 2, 2003 and from October 25, 2003 to 
October 30, 2003, in part due to his service-connected mood 
disorder with depression.  Under the applicable criteria, a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service- connected disability 
has required VA hospital treatment for a period in excess of 
21 days.  38 C.F.R. § 4.29.  However, as none of these 
periods were for twenty one days, as required by the 
provisions of 38 C.F.R. § 4.29, a total disability rating for 
hospitalization is not warranted.  

The Board has carefully reviewed the record and has concluded 
that the preponderance of the evidence is against an initial 
rating in excess of 30 percent disability rating for the 
service-connected mood disorder with depression for the 
period prior to January 23, 2006.  The doctrine of reasonable 
doubt has been considered.  38 U.S.C.A. § 5107(b).  
 
From January 23, 2006 

January 2006 VA treatment records show that the veteran both 
denied suicidal ideation and was suicidal. He denied 
hallucinations, paranoid delusions, decreased need for sleep, 
or expansive euphoric thoughts.

In a January 2006 letter, the veteran's employer stated that 
he had spoken to the veteran on several occasions due to 
conduct detrimental to the store's performance.  

VA records show that the veteran was hospitalized from 
January 25, 2006 to February 9, 2006 for suicidal ideation.  

February 2006 VA treatment records show that the veteran was 
hospitalized for suicidal ideation. 

A February 2006 letter from the veteran's VA treating 
physician states that the veteran continues to suffer from 
depression and was recently hospitalized for this condition.  
The physician stated that despite therapy and medications, 
the veteran's condition has become static and his prognosis 
is guarded.  The physician recommended that since the veteran 
has not been able to return to work, he be considered 
unemployable due to the severity of his symptoms and lack of 
response to treatment.  

In an April 2006 VA examination, the examiner noted that the 
veteran was recently hospitalized, and hospitalized in 
January 2003 and January 2006, for suicidal ideation.  The 
veteran has been receiving therapy once a month.  The veteran 
reported that his wife recently left him and that he has been 
almost fired a number of times due to missing at least three 
days of work per month of more due to chronic pain and 
fatigue.  The veteran reported difficulty sleeping, 
frequently neglecting his hygiene, and a low appetite.  He 
stated that he was severely depressed and he was unable to 
get excited or happy about anything.  He has been suicidal 
for approximately the past two years and had taken an 
overdose of his own medications in the past.  He has no 
current plans to hurt himself and did not own a weapon.  The 
veteran also reported hallucinations that someone may be in 
the room or the house, and spends time searching the home to 
assure himself that no one is there.  His concentration was 
poor and he felt lonely, vulnerable and isolated.  Examiner 
referenced a January 23, 2006 letter from the veteran's 
supervisor that discussed his poor performance and attendance 
at work.

Examination showed that the veteran was oriented in all 
spheres and was depressed.  His affect was primarily reactive 
and appropriate to the context of the interview.  His short 
term memory was good.  His concentration for serial 
subtraction of sevens from 100 was fair.  His thought 
processes were goal directed.  He had been suicidal in the 
past but has no current plan or intent to hurt himself.  He 
does describe some paranoia with regard to feeling cursed and 
is also plagued by some vague auditory hallucinations which 
he does not describe as voices.  The examiner stated that the 
veteran continued to suffer from mood disorder, with symptoms 
primarily in the depressive spectrum.  The depression greatly 
affects his daily routine; he neglects his hygiene and has 
great difficulty with concentration and motivation.  The GAF 
score reflects serious symptoms due to recent suicidal 
ideation, psychiatric hospitalization due to some vague 
hallucinations and paranoia, and significant impairment in 
daily functioning including both social and occupational 
functioning.  The examiner also opined that the veteran was 
"not employable secondary to the severity of the mood 
disorder and chronic pain."  He did not delineate between 
the two.  The veteran was assigned a score of 48 on the GAF 
scale. 

In short, the record shows that the veteran was hospitalized 
in January 2006 for severe symptoms of his mood disorder, 
which included suicidal ideation.  His treating physician 
indicated in February 2006 that these symptoms had rendered 
the veteran unemployable.  Similarly, in the April 2006 VA 
examination, it was noted that the veteran had not worked 
since January 2006, and that he was not employable secondary 
to his mood disorder and pain syndrome.  No finding was made 
to rebut the conclusion that mood disorder in and of itself 
resulted in a total social and industrial impairment.  While 
many of the symptoms necessary to support a higher rating 
have not been demonstrated, it is clear from the evidence 
that the veteran's mood disorder with depression is largely 
implicated in his unemployability.  Resolving all doubt in 
the veteran's favor, the Board finds that the criteria for a 
total schedular rating are nearly approximated.




ORDER

An initial rating in excess of 30 percent for a mood disorder 
with depression for the period prior to January 23, 2006 is 
denied.

A rating of 100 percent disabling for a mood disorder with 
depression is granted for the period since January 23, 2006, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


